ACCEPTED
                                                                      06-15-00120-CR
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                                 8/18/2015 1:37:14 PM
                                                                     DEBBIE AUTREY
                                                                               CLERK




                                                     FILED IN
         NO. 06-15-00120-CR                   6th COURT OF APPEALS
                                                TEXARKANA, TEXAS
                                              8/18/2015 1:37:14 PM
                                                  DEBBIE AUTREY
            IN THE                                    Clerk


  THE SIXTH COURT OF APPEALS
    FOR THE STATE OF TEXAS

       PATRICK STEWART
                       Appellant
                         V.

         STATE OF TEXAS
                        Appellee


    APPEAL FROM THE 87TH JUDICIAL DISTRICT COURT
            OF FREESTONE COUNTY, TEXAS
        TRIAL COURT CAUSE NUMBER 14-153-CR


APPELLANT’S FIRST MOTION FOR EXTENSION OF
     TIME TO FILE APPELLANT’S BRIEF

             LAW OFFICE OF STAN SCHWIEGER
               600 Austin Avenue, Suite 12
                       P.O. Box 975
                 Waco, Texas 76703-0975
                      (254) 752-5678
                (254) 752-7792—Facsimile
             E-mail: wacocrimatty@yahoo.com
                  State Bar No. 17880500
               PATRICK STEWART, Appellant, moves for an extension of THIRTY (30)

days in which to file Appellant’s Brief:

                                                                I.

               On May 19, 2015, Appellant was convicted of the offense of Burglary of a

building in the 87th District Court, in cause number 14-153-CR. After being found

guilty, Appellant was sentenced to two (2) years in the State Jail Division of the

Texas Department of Criminal Justice.

                                     II.
                REQUIRED INFORMATION PURSUANT TO THE RULES OF
                            APPELLATE PROCEDURE

               A.              The deadline for filing the extension:1 August 19, 2015.

               B.              The length of the extension sought:2 THIRTY (30) days.

               C.              The facts relied upon to reasonably explain the need for the
                               extension:3

                               Appellant’s attorney is a sole practitioner engaged in the practice of
                               criminal law. Said attorney has a heavy caseload and has been engaged
                               in other criminal matters, including jury trials, preparation of other
                               appeals, and other case related matters. Counsel will have tried two
                               child sexual assault trials during the pendancy of this matter.




               1
                               TEX. R. APP. P. 10.5(b)(1)(A).
               2
                               TEX. R. APP. P. 10.5(b)(1)(B).
               3
                               TEX. R. APP. P. 10.5(b)(1)(C).

Appellant’s First Motion to Extend Time to File Brief                                             Page 2
               D.              Number of previous extensions granted for previous Motions for
                               Extension:4 None.

                                                                III.

               The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in preparing

Appellant’s brief.

                                                        REQUEST FOR RELIEF

               Appellant prays that the Court grant this Motion and extend the deadline for

filing Appellant’s brief to September 18, 2015. In the alternative, Appellant requests

that this Court grant such additional time as is just and proper.

                                                              Respectfully submitted,

                                                              LAW OFFICE OF STAN SCHWIEGER


                                                              /s/ Stan Schwieger
                                                              Stan Schwieger
                                                              600 Austin Avenue, Suite 12
                                                              P.O. Box 975
                                                              Waco, Texas 76703-0975
                                                              (254) 752-5678
                                                              (254) 752-7792—Facsimile
                                                              E-mail: wacocrimatty@yahoo.com
                                                              State Bar No. 17880500
                                                              ATTORNEY FOR APPELLANT


               4
                               TEX. R. APP. P. 10.5(b)(1)(D).

Appellant’s First Motion to Extend Time to File Brief                                          Page 3
                                                        CERTIFICATE OF SERVICE

               A copy of this Motion was delivered to the Freestone County District
Attorney’s Office, Chris Martin at chris.martin@co.freestone.tx.us on August 18,
2015 by this Court’s electronic filing service.

                                                                /s/ Stan Schwieger
                                                                Stan Schwieger




Appellant’s First Motion to Extend Time to File Brief                                Page 4